*249JUDGMENT
PER CURIAM.
Pursuant to RCA 3.530, Beechum A. Lakes was charged with practicing law without a license in violation of KRS 30.-010. Lakes responded by denying the allegations of the petition and by asserting that he was acting in the capacity of a private detective or investigator. At a hearing before a Special Commissioner, testimony was heard in behalf of the petitioner. Lakes did not appear or offer any proof.
The Special Commissioner found from the evidence that Beechum A. Lakes is not now and never has been licensed or admit-tUd to practice law before the courts of this Commonwealth; that on five occasions Lakes had held himself out or represented that he was an attorney; and that on the five occasions Lakes had sought to or did settle two claims for personal injuries, on two occasions had appeared in court, and on the fifth occasion had sought to act as an attorney by advising in a divorce proceeding. It was concluded that such conduct constituted the unauthorized practice of law as is condemned by KRS 30.010.
The Special Commissioner recommended that Beechum A. Lakes be found guilty of contempt of court for the unauthorized practice of law; that he be enjoined from engaging in the unauthorized practice of law; and that he be fined $50 on each of the five counts of unauthorized practice of law and the costs of this action.
The record sustains the findings and conclusions of the Special Commissioner and they are now approved. It is adjudged that the rule heretofore issued against Lakes be made absolute; that he is guilty of contempt of court; that he be permanently enjoined from engaging in the unauthorized practice of law; that he be fined $50 on each of the five counts, or a total of $250, and be made to pay the costs of this action.
All concur.